Order entered September 24, 2019




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                    No. 05-19-00763-CV

                                      IN THE MATTER OF J.S., A JUVENILE

                                 On Appeal from the 305th Judicial District Court
                                              Dallas County, Texas
                                     Trial Court Cause No. JD-17-01369-X

                                                          ORDER
               The reporter’s record in this case is overdue. By postcard dated August 8, 2019, we

       notified Pamela Sumler, Official Court Reporter for the 305th Judicial District Court, that the

       reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

       date, the reporter’s record has not been filed and Ms. Sumler has not corresponded with the

       Court regarding the reporter’s record.

               Accordingly, we ORDER Pamela Sumler, to file, within TEN DAYS of the date of this

       order, either (1) the reporter’s record; or (2) written verification no hearings were recorded.1

       We notify appellant that if we receive verification he has not requested the reporter’s record we

       will order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

               We DIRECT the Clerk to send copies of this order to:



1
    Our records show appellant is entitled to proceed without payment of costs.
Honorable Cheryl C. Lee-Shannon
Presiding Judge
305th Judicial District Court

Pamela Sumler
Official Court Reporter
2305th Judicial District Court

All parties




                                  /s/   ERIN A. NOWELL
                                        JUSTICE